t c memo united_states tax_court melvin j irions petitioner v commissioner of internal revenue respondent docket no filed date melvin j irions pro_se horace crump for respondent memorandum opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues to be decided are whether petitioner is entitled to a dependency_exemption deduction for his minor child pursuant to sec_151 whether petitioner is entitled to a child_tax_credit pursuant to sec_24 whether petitioner is entitled to head-of-household filing_status and whether petitioner is entitled to an earned_income_tax_credit pursuant to sec_32 at the time he filed the petition petitioner resided in background mississippi in the notice_of_deficiency respondent sent petitioner for taxable_year respondent determined that petitioner did not qualify for a dependency_exemption deduction a child_tax_credit head-of-household filing_status or an earned_income_tax_credit petitioner timely filed a petition with this court for redetermination of the deficiency g j i is the minor child of petitioner and martha irions ms irions petitioner and ms irions are divorced ms irions had legal and physical custody of g j i during g j i visited petitioner on weekends and during the summer in petitioner provided no evidence of the total amount of time that g j i lived with petitioner during petitioner paid child_support of dollar_figure in 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2the court refers to minor children by their initials see rule a the property settlement and child custody agreement states that ms irions will claim g j i for income_tax purposes ms irions did not sign a document stating that she would not claim g j i as a dependent for the taxable_year discussion generally the commissioner’s determinations in the statutory_notice_of_deficiency are presumed correct see rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the deductions claimed see rule a 503_us_79 292_us_435 dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 defines dependent as a qualifying_child or a qualifying_relative the parties agree that g j i is the child of petitioner the child of a taxpayer is a qualifying_child if that child has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and meet sec_3petitioner has not raised any issue regarding sec_7491 and because he has failed to substantiate his claims or introduce credible_evidence for any of the issues in this case sec_7491 would not apply see sec_7491 and a certain age and self-support restrictions not at issue here sec_152 petitioner has introduced no evidence that g j i ’s principal_place_of_abode was with petitioner for more than months in as required by sec_152 petitioner made vague assertions that g j i lived with him on weekends and during the summer petitioner did not provide specific dates or any documentation to support his claims we conclude that petitioner has not carried his burden of proving that g j i was a qualifying_child of petitioner in for the child of a taxpayer to be a qualifying_relative the taxpayer must provide over one-half of that child’s support for the year sec_152 additionally the child must meet certain income restrictions and must not be a qualifying_child of any taxpayer for the year in issue id petitioner claims that he provided over one-half of the support of g j i in including among other things child_support insurance clothing and school supplies petitioner introduced evidence showing that he paid child_support of dollar_figure during petitioner did not however provide any credible_evidence regarding other_amounts he 4if petitioner and ms irions provided over one-half of the support for g j i in and it is not clear from the record that they did the special rule_of sec_152 would apply to determine who was entitled to claim g j i as a dependent ms irions had legal and physical custody of g j i in and she did not execute a document relinquishing that right to petitioner as required by sec_152 accordingly petitioner would not be entitled to claim g j i as a dependent if the special rule_of sec_152 did apply paid for the support of g j i in he offered only his vague and unsubstantiated testimony additionally petitioner offered no credible_evidence that would prove that g j i was not the qualifying_child of ms irions ms irions had legal and physical custody of g j i during and there is no evidence in the record to support a conclusion that g j i ’s principal_place_of_abode was not with ms irions for more than months in we hold that petitioner has not carried his burden of proving that g j i was his qualifying_relative in for purposes of sec_152 because petitioner has failed to establish that g j i is either a qualifying_child or a qualifying_relative for purposes of sec_152 we conclude that petitioner is not entitled to a dependency_exemption deduction for child tax_credits subject_to limitations based on adjusted_gross_income a taxpayer is entitled to a child_tax_credit with regard to each qualifying_child of the taxpayer sec_24 and b for purposes of the child_tax_credit a qualifying_child is a child that is under the age of and is a qualifying_child pursuant to sec_152 for purposes of the dependency_exemption deduction sec_24 as discussed above g j i is not a qualifying_child of petitioner for purposes of sec_152 and therefore g j i is not a qualifying_child for purposes of sec_24 consequently we hold that petitioner is not entitled to a child_tax_credit for taxable_year head-of-household filing_status sec_1 provides a special tax_rate for an individual filing as a head_of_household as relevant herein sec_2 defines head_of_household as an unmarried individual who maintains as his home a household that for more than one-half of the year constitutes the principal_place_of_abode of a qualifying_child as defined in sec_152 or any other person who is a dependent of the taxpayer for purposes of sec_151 we have concluded above that petitioner has failed to establish that g j i was a qualifying_child of petitioner for purposes of sec_152 and that g j i therefore was not a dependent of petitioner for purposes of sec_151 accordingly we hold that petitioner has failed to establish that he is entitled to head-of-household filing_status for taxable_year earned_income_tax_credit sec_32 provides an earned_income_tax_credit to eligible individuals sec_32 provides that a taxpayer qualifies as an eligible_individual if the taxpayer has a qualifying_child as defined by sec_152 we have concluded above that petitioner failed to establish that g j i is a qualifying_child of petitioner for tax_year sec_32 provides that a taxpayer with no qualifying children may qualify as an eligible_individual if the taxpayer has a principal_place_of_abode in the united_states for more than one-half of the tax_year is between the ages of and before the close of the tax_year and is not a dependent for whom a deduction is allowable petitioner meets the requirements of sec_32 however with respect to his taxable_year no credit is allowed for an unmarried taxpayer without a qualifying_child if the taxpayer’s adjusted_gross_income is greater than dollar_figure revproc_2004_71 sec_3 2004_2_cb_970 petitioner’s adjusted_gross_income for was dollar_figure consequently petitioner is not entitled to an earned_income_tax_credit for tax_year for the foregoing reasons we conclude that for taxable_year petitioner is not entitled to a dependency_exemption deduction or a child_tax_credit with respect to g j i that petitioner is not entitled to head-of-household filing_status and that petitioner is not entitled to an earned_income_tax_credit we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
